** SCHOOL BOARD — MEMBERSHIP ** (1) IT IS NOT LEGALLY PROPER TO CONDUCT SCHOOL BOARD ELECTION UNDER PROCEDURES ESTABLISHED BY A CITY CHARTER BUT THOSE ELECTIONS MUST BE CONDUCT AS REQUIRED BY 70 O.S. 5-107A [70-5-107A](F) (2) SCHOOL DISTRICTS WHICH FALL UNDER SUBSECTION (F) OF 70 O.S. 5-107A [70-5-107A] AND WHICH HELD NOMINATING ELECTIONS IN 1979 MAY NOT ELECT SCHOOL BOARD MEMBERS AT LARGE, BUT MUST ELECT SCHOOL BOARD MEMBERS FROM THEIR RESPECTIVE ELECTION DISTRICTS. (WARDS) (3) BOARD MEMBERS ELECTED TO SERVE UNDER PRIOR DISTRICTING PLAN OR SYSTEM OF ELECTION NOT UTILIZING ELECTION DISTRICTS, MAY CONTINUE TO SERVE UNTIL THEIR TERMS OF OFFICE EXPIRE. HOWEVER, WHERE MORE THAN ONE MEMBER OF THE BOARD RESIDES IN THE SAME DISTRICT, THE ONE WHOSE TERM FIRST EXPIRES MUST VACATE THE DISTRICT POSITION AND CANNOT STAND FOR REELECTION TO THAT SAME DISTRICT OFFICE ON THE BOARD.  (4) COMPLIANCE WITH 70 O.S. 5- [70-5-] 107A(F) IS MANDATORY AND THE BOARD OF EDUCATION HAS A DUTY TO BRING ITSELF INTO CONFORMANCE WITH THE CONTINUING REQUIREMENTS OF THE LAW RELATIVE TO THE ELECTION OF SCHOOL BOARD MEMBERS.  CITE: 70 O.S. 5-107A [70-5-107A], OPINION NO. 79-137 (JOHN F. PERCIVAL)